Title: To George Washington from Major General William Phillips, 25 January 1780
From: Phillips, William
To: Washington, George


          
            Sir
            New York January 25th 1780
          
          I have had the honour to receive all Your Excellency’s letters with the several permissions inclosed for Major Gardner, and I beg leave to assure Your Excellency that I feel very much obliged to you for the attention you have been pleased to pay to my Requests. I have the honour to be, Sir, with great personal Esteem Your Excellencys most obedient and most humble Servant
          
            W. Phillips
          
        